Citation Nr: 0207967	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  94-49 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to reimbursement or payment for the cost of 
unauthorized private hospital care received in November 1996.

(The issues of whether the non-compensable disability 
evaluation assigned for bilateral hearing loss for the period 
from February 22, 1990, to May 15, 1997, was proper; whether 
the 10 percent disability evaluation assigned for bilateral 
hearing loss for the period from to May 16, 1997, to June 7, 
2001, was proper; and whether the 40 percent disability 
evaluation assigned for bilateral hearing loss for the period 
from June 8, 2001, was proper, are the subject of a separate 
Board of Veterans' Appeals decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Hilary L. Goodman


INTRODUCTION

The veteran had active service from December 1948 to August 
1949, and from November 1949 to June 1955.

This appeal arose from a March 1997 decision by the 
Department of Veterans Affairs (VA) Medical Center, 
Louisville, the clinic of original jurisdiction (COJ) which 
denied entitlement to reimbursement or payment of the 
expenses incurred in connection with treatment of the veteran 
at the Mary Breckinridge Hospital, Hyden, Kentucky, in 
November 1996, on the basis that he was not service-connected 
for the disability for which he was treated.

On March 30, 1998, the Board of Veterans' Appeals (Board) 
issued a decision finding that at the time of the veteran's 
treatment from November 8 to November 15, 1996, for acute 
appendicitis with local peritonitis, service connection was 
not established for an abdominal or gastrointestinal 
disability, he did not have a total disability permanent in 
nature resulting from a service-connected disability, and he 
was not a participant in a rehabilitation program under 38 
U.S.C. ch. 31.

The veteran appealed the Board's 1998 decision to the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
Court).  By order dated April 2, 2001, the Court vacated the 
Board's decision and remanded the matter to the Board for 
readjudication.  A copy of the Court's order is included in 
the claims file.

In November 2001 correspondence from the Board, the veteran 
and his representative were provided with an opportunity to 
submit additional arguments and evidence.  The veteran 
indicated later the same month that he had no new evidence or 
arguments to submit and a written presentation was received 
from the veteran's representative in February 2002.


FINDINGS OF FACT

At the time of the veteran's treatment from November 8 to 
November 15, 1996, at Mary Breckinridge Hospital, Hyden, 
Kentucky, for acute appendicitis with local peritonitis, his 
only service-connected disability was bilateral hearing loss; 
his appendicitis with peritonitis did not aggravate his 
hearing loss, he did not have a total disability permanent in 
nature resulting from a service-connected disability, nor was 
he participating in a rehabilitation program under 38 U.S.C. 
ch. 31.


CONCLUSION OF LAW

The criteria for reimbursement or payment of the medical 
expenses incurred in connection with treatment of the veteran 
at Mary Breckinridge Hospital, Hyden, Kentucky, from November 
8 to November 15, 1996, have not been met.  38 U.S.C.A. 
§§ 1728, 5107 (West 1991); 38 C.F.R. § 17.120 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100.

The veteran is seeking reimbursement or payment for the cost 
of unauthorized private hospital care received in November 
1996.  After examining the record, the Board is satisfied 
that all relevant facts pertaining to the veteran's claim 
have been properly developed.  The Board finds that the COJ 
has obtained, or made reasonable efforts to obtain, all 
records which might be relevant to the veteran's claim.  The 
Board notes that no further assistance to the veteran in 
acquiring evidence is required by the new statute.

The Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the question of 
reimbursement or payment for the cost of unauthorized private 
hospital care received in November 1996 as the COJ has 
complied with the notice provisions of the VCAA and its 
implementing regulations.  This is so because the COJ 
specifically notified the veteran of the requirements needed 
for reimbursement or payment for the cost of unauthorized 
private hospital care received in November 1996 in the 
statement of the case issued during this appeal.

In August 2001, VA regulations implementing VCAA were issued; 
as the COJ has already complied with the notice provisions of 
the VCAA the Board finds no prejudice to the veteran in this 
case by proceeding with an adjudication of reimbursement or 
payment for the cost of unauthorized private hospital care 
received in November 1996.  The Board finds that all relevant 
facts have been properly developed and no further assistance 
to the appellant is required to comply with the duty to 
assist mandated by 38 U.S.C.A. Chapter 51.  There has been no 
prejudice to the veteran that would warrant a remand, and the 
veteran's procedural rights have not been abridged by 
proceeding with appellate review.  Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

The veteran is seeking reimbursement or payment for the cost 
of unauthorized private hospital care received in November 
1996.  For the veteran to establish entitlement to 
reimbursement or payment of the cost of unauthorized medical 
services, all of the three criteria under 38 U.S.C.A. § 1728 
and 38 C.F.R. § 17.120 must be satisfied.  Not only must it 
be shown that a medical emergency existed with delay being 
hazardous to life or health, and that a VA or other Federal 
facility was not feasibly available but treatment must be for 
(1) an adjudicated service-connected disability; (2) a 
nonservice-connected disability associated with and held to 
be aggravating an adjudicated service-connected disability; 
(3) any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability; or (4) any illness, injury or dental condition in 
the case of veteran who is participating in a rehabilitation 
program under 38 U.S.C. ch. 31.

The record shows that when the veteran was admitted to the 
Mary Breckinridge Hospital, Hyden, Kentucky, on November 8, 
1996, it was reported that he complained of a one day history 
of pain in the abdomen around the umbilicus and in the right 
iliac fossa with associated vomiting and nausea.  On 
examination upon hospital admission, he had abdominal 
distention and tenderness as well as rebound tenderness in 
the right iliac area.  Treatment included an emergency 
appendectomy and peritoneal lavage.  The discharge diagnoses 
were acute appendicitis with local peritonitis; severe 
paralytic ileus; history of mild chronic obstructive 
pulmonary disease; history of hypertension; history of old 
renal calculi; mild ascites; and chronic constipation.

The current record demonstrates that service connection has 
only been established for a bilateral hearing loss.  Although 
he had been granted improved disability pension benefits, he 
was not found to have a total disability permanent in nature 
resulting from a service-connected disability, nor was he 
participating in a rehabilitation program under 38 U.S.C. ch. 
31, at the time of his November 8 to November 15, 1996, 
private hospital care.
The veteran asserts that he was advised in 1956 that he was 
entitled to outpatient care and the record does show that he 
was informed in 1956 that a claim for VA outpatient dental 
care had been granted.  The veteran avers that he was 
informed by letter in November 1982 that he had a service-
connected disability.  The record does include a copy of a 
letter dated in November 1982 sent to the veteran which 
referred to his having a service-connected disability.  
However, this was followed by a December 1982 letter advising 
him that the November 1982 letter was incorrect.

While service connection has since been granted for a 
bilateral hearing loss and he is entitled to a permanent and 
total disability rating for pension purposes, these facts are 
of no legal significance with regard to the issue under 
appellate consideration.  The criteria spelled out above 
govern entitlement to payment or reimbursement of the cost of 
unauthorized private medical care.  The veteran does not 
contend, nor is there anything in the evidence to suggest, 
that the nonservice-connected abdominal disability for which 
he received treatment in November 1996, was associated with 
or aggravated his service-connected bilateral hearing loss.

As this veteran, who did not have a total disability 
permanent in nature resulting from a service-connected 
disability, and was not participating in a rehabilitation 
program under 38 U.S.C. ch. 31, was taken to the hospital and 
received treatment for a nonservice-connected disability, 
there is no basis upon which to allow this claim.  38 
U.S.C.A. § 1728; 38 C.F.R. § 17.120.  Accordingly, the 
questions of whether a medical emergency existed and whether 
VA facilities were feasibly available need not be addressed.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for reimbursement or payment for the cost of 
unauthorized private hospital care received in November 1996 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Entitlement to reimbursement or payment for the cost of 
unauthorized private hospital care received in November 1996 
is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

